         Case 1:21-cr-00307-JMF Document 25 Filed 09/01/21 Page 1 of 1


L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004

All Correspondence During COVID Pandemic:
Post Office Box 612 / Hastings on Hudson, NY 10706


                                     August 31, 2021



BY ECF ONLY
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       RE:    United States v. Rasheed Bailey , 21-cr-307 (JMF)
              United States v. Rasheed Bailey , 16 Cr. 396 (JMF) (VOSR)

Dear Judge Furman:

       I write to request respectfully that the sentencing proceedings in the above-
referenced cases, presently scheduled to take place on October 12, 2021 at 10:30 a.m., be re-
scheduled to October 13, 2021 at 10:30 a.m. I have conferred with AUSA Alexander Li.
Mr. Li is available on October 13 and consents to this request.

       Thank you for your consideration.

                                            Respectfully submitted,


                                            Jill R. Shellow
                                            Attorney for Rasheed Bailey
Application GRANTED. The proceedings in both matters are hereby RESCHEDULED to October 13,
2021, at 10:30 a.m. The Clerk of Court is directed to terminate Doc. #24 in 21-CR-307 and Doc # 775 in
16-CR-396. SO ORDERED.




                                            September 1, 2021

Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
